Exhibit 99.1 NEWS RELEASE Contact: Tim T. Esaki (808) 665-5480 tesaki@kapalua.com MAUI LAND & PINEAPPLE REPORTS 3 rd QUARTER 2015 RESULTS KAPALUA RESORT, Hawaii, November 4, 2015 (BUSINESS WIRE) Maui Land & Pineapple Company, Inc. (NYSE: MLP) reported income of $9.7 million, or $0.51 per share, for the third quarter of 2015, compared to a net loss of $0.7 million, or $(0.04) per share for the third quarter of 2014. The Company reported revenues of $14.5 million and $2.7 million during the third quarters of 2015 and 2014, respectively. For the nine months ended September 30, 2015, the Company reported net income of $7.7 million, or $0.41 per share, compared to a net loss of $1.2 million, or $(0.07) per share, for the nine months ended September 30, 2014. The Company reported revenues of $20.0 million and $10.2 million during the nine months ended September 30, 2015 and 2014, respectively. In September 2015, the Company sold the 25-acre Kapalua Golf Academy parcel and related facilities for $12.0 million. The sale resulted in a gain of approximately $10.5 million. In May 2014, the Company sold a 4-acre parcel and building that serves as the maintenance facility for the Kapalua Plantation Golf Course for $2.3 million. The sale resulted in a gain of $1.5 million. Additional Information Additional information with respect to Maui Land & Pineapple Company, Inc. and our 3rd quarter 2015 operating results will be available on our Form 10-Q filed with the Securities and Exchange Commission and our website www.mauiland.com. About Maui Land & Pineapple Company, Inc. Maui Land & Pineapple Company, Inc. develops, sells, and manages residential, resort, commercial, and industrial real estate. The Company owns approximately 23,000 acres of land on Maui and manages properties, utilities, and a nature preserve at the Kapalua Resort. # # # MAUI LAND& PINEAPPLE COMPANY,INC. AND SUBSIDIARIES CONDENSED CONSOLIDAT ED STATEMENTS OF COMPREHENSIVE INCOME ( LOSS ) (UNAUDITED) Three Months Ended September 30, (in thousands except per share amounts) OPERATING REVENUES Real estate Sales $ 12,000 $ - Commissions 54 249 Leasing 1,311 1,246 Utilities 785 924 Resort amenities and other 330 320 Total operating revenues 14,480 2,739 OPERATING COSTS AND EXPENSES Real estate Cost of sales 1,487 - Other 129 355 Leasing 456 547 Utilities 579 600 Resort amenities and other 207 219 General and administrative 609 556 Share-based compensation 52 30 Depreciation 491 573 Pension and other postretirement expenses 76 10 Total operating costs and expenses 4,086 2,890 OPERATING INCOME (LOSS) 10,394 ) Interest expense ) ) NET INCOME (LOSS) $ 9,663 $ ) Pension, net of income taxes of $0 210 163 COMPREHENSIVE INCOME (LOSS) $ 9,873 $ ) NET INCOME (LOSS) PER COMMON SHARE BASIC AND DILUTED $ 0.51 $ ) MAUI LAND& PINEAPPLE COMPANY,INC. AND SUBSIDIARIES CONDENSED CONSOLIDAT ED STATEMENTS OF COMPREHENSIVE LOSS (UNAUDITED) Nine Months Ended September 30, (in thousands except per share amounts) OPERATING REVENUES Real estate Sales $ 12,000 $ 2,300 Commissions 377 485 Leasing 4,148 3,967 Utilities 2,409 2,475 Resort amenities and other 1,105 990 Total operating revenues 20,039 10,217 OPERATING COSTS AND EXPENSES Real estate Cost of sales 1,487 835 Other 546 993 Leasing 1,610 1,683 Utilities 1,774 1,745 Resort amenities and other 686 690 General and administrative 1,677 1,383 Share-based compensation 745 366 Depreciation 1,604 1,744 Pension and other postretirement expenses 229 292 Total operating costs and expenses 10,358 9,731 OPERATING INCOME 9,681 486 Interest expense ) ) NET INCOME (LOSS) $ 7,737 $ ) Pension, net of income taxes of $0 632 455 COMPREHENSIVE INCOME (LOSS) $ 8,369 $ ) NET INCOME (LOSS) PER COMMON SHARE BASIC AND DILUTED $ 0.41 $ )
